Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/23/20 has been entered.
Claims 1, 18 were amended. Claims 2-4, 6, 8-12, 15, 21, 22, 24 are cancelled. Claims 27-29 are withdrawn. Claims 1, 5, 7, 13-14, 16-20, 23, and 25-26 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all dependent claims re rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The newly recited negative limitations, “the lip portion retained in place without the use of any fasteners” does not have basis in the originally filed disclosure. It is noted that the mere absence of a positive recitation is not basis for an exclusion. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


18 is/are rejected under pre-AIA  35 U.S.C. 102 (a) (1) as being anticipated by Gottehrer (US 7,143,448). The device of Gottehrer discloses,
A covering for protecting an infant being held by a user, the covering comprising:

An inner surface (interior side of 12):

An outer surface opposite the inner surface (exterior side of 12) d

A body portion (10)

and  a neck flap coupled (30) at a first end to the body portion, the neck flap comprising a concave region sized and shaped to receive a neck (at area where element 32 is located) of the user for securing the covering on the user in a use position, wherein a second end of the neck flap is uncoupled from the body portion when the covering is in the use position, It is noted that the device of Gottehrer teaches a semi rigid waterproof material (rubber) and would be capable of being used in the intended manner such that when the flaps (30) are uncovered it would be capable of being maintained in a use position on the wearer. 


Wherein the body portion and the neck flap each comprises a liquid resistant material (Column 1, lines 23-27) for preventing a liquid exposed to the outer surface of the covering from passing through to the inner surface of the covering. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,17 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gottehrer (US 7,143,448) in view of Wilkse (US 2010/0021090) 
A covering for protecting an infant being held by a user, the covering comprising:
a body portion (12) ;

a neck flap (30) attached to and extending from the body portion at a first end of the neck flap (Figure 2), the neck flap having a generally concave shape (see interior 
a lip portion (22)  extending from the body portion at least partially along a bottom region  (Figure 3) of the body portion, the lip portion extending from the body portion for preventing food or liquid from spilling beyond the covering,

wherein a second end of the neck flap (30)  is uncoupled  (the device is capable of being both attached and detached by releasable fasteners) from the body portion of the covering in the use position on the user, and
It is noted that the device of Gottehrer teaches a semi rigid waterproof material (rubber) and would be capable of being used in the intended manner such that when the flaps (30) are uncovered it would be capable of being maintained in a use position on the wearer. 
wherein the lip portion (22) has curved shape (26, figure 3) for preventing a food or a liquid from spilling beyond an edge of the lip portion, the lip portion being retained in place without the use of any fasteners (Figure 3). 
The device of Gottehrer substantially discloses the claimed invention including the body portion, neck flap and lip are comprised of a rubber but is lacking the specific type of rubber silicone recited in the claims.  
The device of Wilkes teaches a food grade silicone used in a garment/apparel product (para 0019), in combination, the device would be capable for use such for 
With respect to claim 17, the body portion and the neck flap comprise a contiguous piece of material (Gottehrer, Figure 1 and 3). 
With respect to claim 26, wherein the lip portion extends beyond the bottom region of the body portion to at least a first side region of the body portion (figure 3). 


It would have been obvious to a person having ordinary skill in the art at the time the invention as made to modify the rubber material of Gottehrer with the silicone rubber material of  Wilkes in order to improve the durability and washability (para 19) or the device. 

Claim 19, 20, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gottehrer in view of Wilske (US 2010/0021090). The device of Gottehere substantially discloses the claimed invention but is lacking the type of rubber silicone recited.  The device of Wilske discloses,
With respect to claim 19, wherein the liquid resistant material is a food-grade silicone (para 19)


With respect to claim 23, wherein the body portion comprises a heat resistant material, the heat resistant material having a working temperature of at least 100 degrees Fahrenheit (para 0019). 
With respect to claim 25, wherein the liquid resistant material is a coating (para 0019) and in combination would located on the outer surface of the body portion (as taught by Gottehrer). 
It would have been obvious to a person having ordinary skill in the art at the time the invention as made to modify the rubber material of Gottehrer with the silicone rubber material of  Wilkes in order to improve the durability and washability (para 19) or the device. 



Claims 7, 13, 14 and 16  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gottehrer and Wilske in further view of Arthur Mensah et al (US 2009), herein after “Arthur”. The modified device of Gottehrer substantially discloses the claimed invention but is lacking a liner. The device of Arthur discloses, 

With respect to claim 7, wherein the body portion of the covering comprises a removable liner layer (22, para 0033) and wherein the removable liner layer is positionable on the rear surface of the body portion (para 0033). 

With respect to claim 13, the device of Wilske discloses wherein the body portion comprises a material having a working temperature of at least 100 degrees Fahrenheit and a resistance to both aqueous and oil-based liquids (para 0019). 

With respect to claim 14, wherein an inner surface of the removable liner layer comprises one or more of cotton, polyester, or silk. The device of Arthus teaches a natural material (para 0049) but does not specially mention cotton or silk. Arthur teaches that it is known in the art to use cotton as a liner material (para 008, para 10) to provide absorption.

 It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize a cotton liner as taught by Arthur in order to provide a comfortable non-irritating covering (Column 1, lines 12-15). 


With respect to claim 16, wherein at least a portion of the body portion comprises a material having a durometer hardness rating of between about 40 and about 64. The device of Wilske discloses that the silicone rubber meets the requirements of CFR . 



Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gottehrer and Wilske as applied to claim 1 above, and further in view of Weber (US 5,544,364). The modified device of Gotttehrer substantially discloses the claimed invention but is lacking a transparent window.  The device of Weber discloses,


With respect to claim 5, wherein the body portion comprises a transparent panel (10; column 4, lines 27-40) extending between the front surface and the rear surface of the body portion. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material taught by Weber in order to provide a non obstructed view under the device (Column 4, lines 45-48). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO -892Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/           Primary Examiner, Art Unit 3732